                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

                                  )
                                  )        MDL. No. 1877
                                  )
IN RE CLASSICSTAR MARE LEASE      )
LITIGATION                        )    Master File:
                                  )    Civil Action No.
                                  )    5:07-cv-353-JMH
                                  )
and                               )
                                  )
PREMIERE THOROUGHBREDS, LLC,      )
et al.,                           )
                                  )    Civil Action No.
                                  )    5:07-cv-348-JMH
      Plaintiffs,                 )
                                  )
V.                                )
                                  )
CLASSICSTAR, LLC, et al.,         )
                                  )
      Defendants.                 )



                     MEMORANDUM OPINION & ORDER

                             *** *** ***

      This matter is before the Court upon Defendant John Parrott’s

Joint Motion to Dismiss Fourth Amended Complaint pursuant to Fed.

R. Civ. P. 12(b)(6) & 9(b) [DE 200, 216, 219].1 For the reasons

that follow, his Motion will be denied.




      1All other parties to this motion have reached a settlement
with Plaintiffs or have been otherwise dismissed from the case at
this time.
                           I.     Factual Averments

      Plaintiffs allege that ClassicStar, LLC, and a number of

subsidiaries and related entities operated a thoroughbred breeding

business    on    farms    belonging      to   ClassicStar's      wholly    owned

subsidiary, ClassicStar Farms, LLC. [Complaint ¶¶ 43-44.] In 2001,

ClassicStar      was   acquired    by    GeoStar      Corporation,   a     limited

liability   company       owned   by    Ferguson,     Robinson,   and    Parrott.

[Complaint ¶ 42.] From that point forward, Ferguson actively

managed both ClassicStar and GeoStar in relation to those portions

of their business of which Plaintiffs complain while Robinson and

Parrott negotiated with salespeople and professionals and took

other actions which facilitated offering for participation Mare

Lease Programs. [Complaint ¶¶ 59-60.]

      Prior to its acquisition of ClassicStar, GeoStar had operated

as an energy development company with interests in various mineral

reserves, primarily coal bed methane beds, located throughout

North America. GeoStar had raised funds for its development of

these properties primarily through the sale of working interests

in various wells to be drilled on the properties. It undertook

this development through various subsidiaries, including a public

traded company, Gastar Exploration, Ltd. (“Gastar”), which was

wholly controlled by GeoStar and its members Ferguson, Robinson,

and   Parrott.    [Complaint      ¶¶   53-56.]   After    its   acquisition      of

ClassicStar,     GeoStar    designed     the   Mare    Lease    Programs    as   an

                                         2
alternative means of raising funds for its mineral development.

[Complaint ¶ 46.] Throughout this period, it continued to maintain

and exercise control over a substantial portion of ClassicStar and

its finances. [Complaint ¶ 44-45.] Plaintiffs aver that the Mare

Lease Programs themselves were operated by ClassicStar and by

numerous   of   its   subsidiaries        including   CFI    and   ClassicStar

Thoroughbreds without regard to the separate existence of those

companies. [Complaint ¶ 44.]

     As the Programs matured, GeoStar and Ferguson, Robinson, and

Parrott formed various other entities to facilitate the sales and

enlisted other entities to further the scheme. NELC, a company

financed by ClassicStar and operated by ClassicStar’s accountant,

existed    to   provide   financing        to   parties     transacting   with

ClassicStar. [Complaint ¶¶ 89, 91.] Additionally, entities such as

GFS and FEEP were used to disguise the shortfall of breeding pairs

available for the Programs. [Complaint ¶¶ 36, 48, 61-68.] Ferguson,

Robinson, and Parrott served as either officers or directors of

GEEI, FEEP’s managing member, and as members of its advisory

committee. [Complaint ¶ 12, 25, 48, 67.]

     Beginning in 2001, ClassicStar generated hundreds of millions

of dollars from the ClassicStar Mare Lease Programs. [Complaint ¶¶

1, 83.] ClassicStar marketed its Programs to individuals and

companies having an interest in the thoroughbred horse industry.

[Complaint ¶ 2.] The Programs allowed participants to lease a mare

                                      3
belonging to ClassicStar, for the duration of one breeding season,

at a cost set at 30% of the fair market value of the mare.

[Complaint ¶¶ 79-82.] In addition, the Programs provided for

breeding of the mare with a selected stallion and board for the

mare and the resulting foal. [Complaint ¶¶ 77-78.]

      Much    of    ClassicStar's      marketing       featured        the    Kentucky

properties     owned      by   its   subsidiary,     ClassicStar         Farms,    and

promoted ClassicStar's success in the thoroughbred industry. In

addition, ClassicStar encouraged participants to participate in

the Program despite the high price by arranging for the financing

of   at   least    half   of   the   cost    through     a    lender    selected    by

ClassicStar.       [Complaint    ¶   89.]    The   participants        were    offered

further inducement in the form of several subsequent business

opportunities, each involving GeoStar or its affiliates, which

would eventually allow participants to retire this note and convert

a number of their equine interests into a less labor-intensive

business     opportunity.       [Complaint    ¶¶   81,       128,   134.]     Finally,

ClassicStar represented that it had structured the Programs so as

to allow participants to claim a tax deduction in the full price

of the Package, including the loan. [Complaint ¶ 79.] ClassicStar

reaped the benefits of the tax savings thus generated, when

participants transferred the refunded funds to ClassicStar/NELC

and or to participate in the Program, and ClassicStar passed these

benefits along to its controlling parent GeoStar, which utilized

                                         4
the Programs to raise tens of millions of dollars to fund its own

operations. [Complaint ¶¶ 93, 156.]

     From 2001 through at least 2005, ClassicStar promoted the

Programs itself and through a number of related entities which

Plaintiffs   claim   had   no       function   or   existence     separate   from

ClassicStar, including ClassicStar 2004, which took over the Mare

Lease Program Sales from 2004 forward, and CFI, which contracted

with personnel to promote and offer to participants the Programs.

[Complaint ¶ 44.] These personnel, such as Doug Anderson, David

Plummer and Spencer Plummer and ClassicStar's marketing materials

represented to the Plaintiffs and others that monies transferred

to participate in the Mare Lease Programs bore a relationship (in

the amount of 30%) to the value of the underlying mares owned by

ClassicStar and that the full cost of the Program could be tax

deducted by qualified individuals participating in a breeding

business. [Complaint ¶¶ 79-80.]

     In fact, the breeding pairings for which participants paid

tens of millions of dollars consisted primarily of quarter horses

owned by David Plummer, not ClassicStar, and assigned such grossly

inflated values. [Complaint ¶ 87.] ClassicStar resorted to this

tactic   because   it   consistently         offered    far   more   Programs   to

participants than supported by thoroughbred interests owned by

ClassicStar.   [Complaint       ¶    ¶   88-90.]       GeoStar,   and   Ferguson,

Robinson, and Parrott specifically approved this substitution of

                                         5
overvalued quarterhorses for the thoroughbreds that the contracts

and marketing materials represented that participants would own.

       Plaintiffs     aver    that,    had      a   truly    disinterested     lender

financed the transaction, its investigation would almost certainly

have   uncovered      this    deception         prior   to   Plaintiffs'      payment.

Therefore, to conceal the fraud, ClassicStar placed the loans with

NELC, a company formed by persons affiliated with ClassicStar and

one which would not insist on independent confirmation of the

horses' value. [Complaint ¶¶ 89, 92.] Because NELC lacked the

resources to actually finance such a large volume of transactions,

ClassicStar transferred the amounts needed to fund the loans to

NELC, and NELC transferred them back to ClassicStar as loan

proceeds. [Complaint ¶ 91.]

       Unfortunately, the connection between NELC and ClassicStar

called into question the deductibility of the loan, a major

marketing     point     of     the    Programs,         because    the    applicable

regulations    do   not      allow    for   the     deduction     of   debt   owed   to

interested parties. [Complaint ¶ 92.] Knowing that Plaintiffs and

other contributors relied on NELC’s status as a third party lender,

both NELC and ClassicStar did not disclose this fact and actively

cooperated in structuring the loan portion of the transaction in

such a way as to conceal the fraud. [Complaint ¶¶ 89-91.]

       In the same manner, had participants actually needed to

liquidate a portion of their Programs to repay NELC, they would

                                            6
have quickly discovered the inflated values. To forestall this

eventuality, GeoStar, the ultimate beneficiary of the proceeds,

proposed a number of secondary transactions which would allow the

largely fictional portions of the Programs to be exchanged for

some asset provided by or associated with GeoStar. [Complaint ¶¶

81, 83, 84.] These included stock in Gastar, a publicly traded

Canadian company controlled by GeoStar, working interests in coal

bed methane fields operated by GeoStar, and units in companies

managed by GeoStar affiliates, including GEEI which purported to

manage a limited liability company called First Equine Energy

Partnership ("FEEP") whose units Plaintiffs obtained in exchange

for their quarter horse interests. [Id.] NELC would accept some

portion   of   these   interests   in   repayment   of   the   loan,   thus

perpetuating the fraud. [Complaint ¶¶ 129, 134.]

     FEEP, which was managed by GEEI, served one such secondary

transaction. FEEP involved the exchange of participants’ largely

fictional equine interests for FEEP units. [Complaint ¶¶ 61-67.]

FEEP’s assets purportedly consisted of the contributed breeding

rights as well as working interests in a number of coal bed methane

wells contributed by the manager and owner of the common units,

GEEI. [Complaint ¶ 63.] According to the FEEP prospectus, these

working interests would generate cash sufficient to service the

debt associated with the Mare Lease Programs, and the FEEP units

would collateralize the NELC debt. [Complaint ¶ 64.]

                                    7
        To further entice participants into this transaction, which

disguised the overselling of the Mare Lease Program, FEEP units

carried with them a put option guaranteed by GeoStar, and GeoStar’s

principals Ferguson and Robinson vouched for the transaction by

serving on FEEP’s Advisory Committee. [Complaint ¶¶ 65, 67.]

However,      because    GeoStar    and   Gastar   had   already    engaged   in

transactions      involving        the    supposedly     contributed      working

interests, FEEP could not have performed as represented, a fact

which Robinson and Ferguson, as principals of GeoStar and Gastar

and    members   of     FEEP’s   Advisory     Committee,   must    have   known.

[Complaint ¶ 66,

67.]

        GeoStar, which had owned 100% of ClassicStar since July 2001,

controlled ClassicStar and took an active role in this scheme.

[Complaint ¶¶ 42, 45, 134.] Marketing materials used by Ferguson

to offer to participants the Programs identify ClassicStar as "a

division of the `GeoStar Group' and identify the alternative

business opportunities which will allow participants to cash out

a portion of their interests and repay the loan. [Complaint ¶¶

117, 134.] In fact, a number of such exchanges did take place,

again concealing the fraudulent nature of a huge portion of the

Programs. [See, e.g., Complaint ¶¶ 128-136] Moreover, under the

guise    of   these     transactions,     ClassicStar    funneled    over   $100

million to GeoStar, including $40 million in 2004. [Complaint ¶

                                          8
85.] GeoStar took these funds knowing that its subsidiary’s equine

assets could not support legitimate sales of this magnitude and

while actively cooperating with ClassicStar to conceal that fact.

[Complaint ¶ 85.]

      Robinson, Parrott, and Ferguson not only owned the vast

majority of GeoStar, but they also clearly directed its operations.

By way of example, Ferguson caused GeoStar to perform its part in

the overall scheme.         [See, e.g.,        Complaint ¶ 45-48, 67, 71.]

Ferguson,     one     of    three   owners       of    GeoStar,   directed    its

participation in the alternative business opportunities, and,

Plaintiffs believe, prepared or approved that portion of the

marketing materials used to induce Plaintiffs to participate in

the   Programs.      [Complaint     ¶   72.]    Moreover,    Ferguson   actively

marketed the alternative business opportunities offered as part of

the overall pitch. [Complaint ¶¶ 72, 109.] At various times in

connection    with    the    Mare   Lease      Programs,    Ferguson   identified

himself as President and CEO of GeoStar and Gastar. [Complaint ¶

72.] He also served as a member of FEEP's advisory committee,

according to its private placement memorandum, and as the contact

person and tax partner for FEEP. [Id.] Finally, Ferguson, through

his ownership of GeoStar, is entitled to share in its profits.

[Complaint ¶ 12, 14.] Similarly, Ferguson has, throughout the

relevant     time    period,   controlled        and   directed   ClassicStar's

activities, including inducing Plaintiffs' participation in the

                                         9
Mare Lease Programs. [Complaint ¶ 111, 117.] Materials provided to

Plaintiffs       and     other    participants       described     Ferguson     as

ClassicStar's co-managing member, and he acted as such. [Complaint

¶ 72.]

      Parrott and Robinson, in addition to their ownership interest

in    GeoStar,    also     took   active     roles    in   the    management    of

ClassicStar's sale and promotion of the Mare Lease Programs.

[Complaint ¶ 71.] Both negotiated with various salespeople to pay

the    salespeople       commissions    in     return      for    promoting    the

ClassicStar Mare Lease Programs. [Complaint ¶ 71.] Parrott, for

example, negotiated an arrangement to pay a commission to a law

firm representing another set of plaintiff Program participants

involved   in     this    multidistrict      litigation     for   promoting    the

Programs. [Id] Similarly, Robinson, while purporting to act on

behalf of ClassicStar Farms, signed an employment agreement with

David Plummer which set forth Plummer’s obligations with regard to

the promotion of the Mare Lease Programs. [Id.] Parrott also

reviewed and approved marketing materials used by ClassicStar and

provided to Plaintiffs, including materials illustrating projected

returns which had no basis in fact and attorney opinion letters

offered to participants to reassure them regarding the tax aspects

of the Programs. [Complaint ¶ 76.] Parrott approved these letters

despite his knowledge that material facts, such as the relationship



                                       10
between NELC and ClassicStar, had not been disclosed to the

recipients. [Complaint ¶ 94.]

       Plaintiffs invested more than $3 million in Programs with

ClassicStar to begin a horse breeding business. [Complaint, ¶¶ 8-

9, 180.] Plaintiffs' aver that their contributions to ClassicStar

to begin their horse breeding business were made in reliance on:

(1) ClassicStar's marketing materials touting its quality equine

offerings and tax benefits, prepared under the supervision of

Ferguson, ClassicStar's managing member; (2) schedules reflecting

the alleged value of the Programs, prepared by Plummer on GeoStar

and ClassicStar's behalf; (3) tax opinions procured by ClassicStar

regarding the deductibility of Program-related expenses; and (4)

the presentations of ClassicStar salespeople such as Doug Anderson

and David Plummer, which described both the Mare Leases and the

potential alternative business opportunities related to GeoStar.

The aver that at no point did anyone affiliated with ClassicStar

disclose the fact that Plaintiffs' payments and tax deductions

rested on extremely overvalued quarter horse leases, that the lease

fees bore no relation, much less a correspondence of 30%, to the

actual value of the horses, that Plummer or SOS actually owned the

horses ClassicStar purported to own, or that NELC was financed by

ClassicStar, or that the alternative investments unquestionably

such   as   FEEP,   managed   by   GEEI,   could   not    have   performed   as

represented.    They   contend     that    Parrott,      along   with   others,

                                      11
authorized the misstatements and omissions upon which they relied

in making their investment and that he also took the benefit of

the wrongfully obtained funds while knowing that ClassicStar had

obtained those funds through fraud.

      Defendant ClassicStar, LLC, raised over $500 million dollars

from over 150 separate Mare Lease Program participants between

2001 and 2004. [Fourth Amended Complaint ("Complaint") ¶¶ 1, 83.]

ClassicStar raised these funds by offering participation in Mare

Lease Programs to potential participants through a series of

representations concerning guaranteed profit opportunities and

guaranteed tax. To date, Plaintiffs received nothing of value in

return except for $160,000 as partial payment on a Bill of Sale.

            II.   Standard of Review and Applicable Law

      In evaluating a Rule 12(b)(6) motion, the factual allegations

of the Complaint “must be enough” that the right to relief is

“above the speculative level” and is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). If the complaint pleads facts

“merely consistent with” liability, it “stops short of the line

between possibility and plausibility of entitlement to relief.”

Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.

                                 12
       “When analyzing questions of federal law, the transferee

court should apply the law of the circuit in which it is located.”

In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig.,

97 F.3d 1050, 1055 (8th Cir. 1996). “When considering questions

of state law, however, the transferee court must apply the state

law that would have applied to the individual cases had they not

been transferred for consolidation.” Id. In this instance, that

is the law of the State of Florida.

                              III. Discussion

      Defendant Parrott argues that Plaintiffs’ civil RICO claim

pursuant to 18 U.S.C. § 1962(a) fails because they have not pleaded

an injury associated with the receipt of money from a pattern of

racketeering activity and the investment of that money in an

enterprise that affects interstate commerce. The Court rejects

this argument because Plaintiff’s the details of which are accepted

as true for these purposes, clearly establish that: (1) the RICO

defendants used money derived from alleged racketeering activity,

stating a claim under 18 U.S.C. ' 1962(a); (2) the RICO defendants

conducted the affairs of the Enterprise by soliciting investments

through committing, inter alia, mail fraud, a predicate act for

the   purposes     of   establishing    racketeering   activity     for   the

purposes of both 18 U.S.C. §§ 1962(a) and (c). See H.G. Gallimore,

Inc. v. Abdula, 652 F.Supp. 437, 450 (E.D.Ill. 1987). The Court

concludes   that    Plaintiffs   properly   state   RICO   claims   against

                                       13
Parrott under 18 U.S.C. ' 1962(a) in their complaint and that his

motion to dismiss must be denied in this regard.

     In determining whether a plaintiff suffered harm by reason of

the investment or use of the proceeds of racketeering in an

enterprise in violation of 18 U.S.C. ' 1962(a), Courts have broadly

construed   the   terms   Ainvestment@   or   Ause,@   generally   as   only

requiring proof that illegally derived funds flowed into the

enterprise,@ St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425,

441 (5th Cir. 2000) (citation omitted), and not requiring any proof

of direct or immediate use of the racketeering derived income.

United States v. McNary, 620 F.2d 621, 628 (7th Cir. 1980). Here,

Plaintiffs aver that they suffered injury beginning in 2003 that

stemmed from the defendants investment of money obtained from prior

racketeering activity (beginning in 2001 and extending through

2005) against previous purchasers of the deliberately overvalued

Mare Lease Programs.

     Courts have held that an 18 U.S.C. § 1962(a) Ainvestment

injury@ exists if the investment scheme or enterprise was funded

with monies from the defendants= racketeering activity against

prior victims. See Newmyer v. Philatelic Leasing, Ltd., 888 F.2d

385, 396 (6th Cir. 1989) (A(I)f the defendants used income derived

from racketeering activity in 1980 and 1981 to establish and

operate the alleged scam in which the plaintiffs put their money

in 1982 and 1983, we do not see why it would be impossible for the

                                   14
plaintiffs to show that they had been injured by a violation of '

1962(a).@); Williamson, 224 F.3d at 444 (finding that plaintiffs

sufficiently alleged injury from investment of prior racketeering

proceeds into the enterprise); Cook v. Easy Money of Kentucky,

Inc.,    196    F.   Supp.    2d    508,   514    (W.D.     Ky.     2001)    (plaintiffs

sufficiently pled ' 1962(a) injury where the defendants received

income from prior unlawful debt collections and used the income to

operate and expand the enterprise). The Complaint alleges that

from the outset ClassicStar oversold the Mare Lease Programs by

drastically      inflating      the    value     of   the    thoroughbred       breeding

interests, selling Programs with a total cost of tens of millions

of dollars greater than the actual thoroughbred interests owned by

the defendants could support. The income from these sales supported

the   Enterprise=s     operations,         allowing        for    the    creation    of   a

legitimate      façade       that     induced    Plaintiffs         to    purchase    the

overvalued Programs.

        Moreover, the Moving Defendants= investment or use of the

racketeering proceeds from earlier fraud to pay the next set of

investor-victims also made it much more difficult for Plaintiffs

to discover the fraudulent scheme. See Kmart Corporation v. Areeva,

Inc., Civil Case No. 04-40342, 2006 WL 2828572, *5 (E.D. Mich.

Sept. 29, 2006) (finding that plaintiff pled sufficient ' 1962(a)

injury where it alleged defendant used income generated from

initial        racketeering         enterprise        to         establish    off-shore

                                           15
corporation, making it more difficult for plaintiff to uncover

defendant=s fraud). By funneling the Enterprise money to GeoStar

and to NELC, particularly by way of the circular loan structure

and FEEP interest exchanges, the defendants worked to conceal their

fraudulent activities by obscuring the actual value of the equine

interests and the Mare Lease Programs, thus, making it more

difficult for Plaintiffs to initially uncover the scheme and to

ultimately recover their money. Effectively, Plaintiffs allege

that Defendant Parrott played a role in a scheme which operated a

closed loop in the hopes of forestalling Plaintiffs’ knowledge of

the shortfalls that were inevitable due to the lack of underlying

breeding opportunities at the foundation.

     Further, the elements of a claim under Florida’s RICO statute

are: (1) conduct or participation in an enterprise; and (2) a

pattern of racketeering activity. Nicor Intern. Corp. v. El Paso

Corp., 318 F. Supp. 2d (S.D. Fla. 2004). Florida’s racketeering

statutes have been consistently interpreted using federal RICO

claims cases. All Care Nursing Svcs., Inc. v. High Tech Staffing

Svcs., Inc., 135 F.3d 740 (11th Cir. 1998), cert. denied 526 U.S.

1016 (1999); see also Jackson v. BellSouth Telecommunications, 372

F.3d 1250, 1264 (11th Cir. 2004) (internal quotes and citations

omitted). Thus, the analysis applied to Plaintiffs’ federal RICO

claims is equally applicable to their state RICO claims. See id.

     To the extent that each of the defendants derived income from

                                16
the fraudulent sales, as alleged, each bears responsibility for

the   investments   that   led   to        Plaintiffs'   participation   and

forestalled their discovery of the fraud. Parrott’s Motion to

Dismiss will be denied in this regard.

      Accordingly, IT IS ORDERED that Defendant Parrott’s Motion to

Dismiss [DE 200] is DENIED.

           This the 19th day of January, 2019.




                                      17
